DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Claims 1-20 are pending in this office action
Claims 1, 11 and 19 have been amended

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 5/24/2021 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2020/0256975 A1) in view of Segev et al (US 2020/0029236 A1) in further view of Oteri et al (US 2021/0084635 A1).

Regarding claim 1, Chu teaches a device (Chu: [0006], AP device), the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
	cause to send a null data packet (NDP) feedback report frame to one or more station devices (Chu: [0006], AP device transmits NDP trigger frame to unassociated client stations), wherein the NDP feedback report frame comprises one or more feedback resource allocations (Chu: Fig. 6; [102]-[0103], AP allocates RUs for UL MU requests); 
	identify an allocation response on a first feedback resource allocation of the one or more feedback resource allocations from a first station device, wherein the first station device is an unassociated station device (Chu: Fig. 6; [0106]-[0107], AP receives/identifies un associated clients’ requests to participate in ranging); and based on receiving the NDP feedback report frame, the first station device transmits energy on at least one of the one or more feedback resource allocations to indicate its allocation response (Chu: Fig. 6, [0105]-[0107], in response to receiving the trigger frame 604, the stations transmit UL MU 608 to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604);
Chu: Fig. 6; [0109]-[0111], the AP assigns in 612 pre-AIDs  and the start of the ranging measurement procedure/uplink resource to the unassociated clients); and 
	cause to send an allocation frame comprising an indication of the one or more uplink resource allocations (Chu: Fig. 6; [0109]-[0111] the AP transmits the frame 612 to the clients).  
	Chu does not explicitly disclose the AP sends the packet 612 for the client station to send its uplink data.
	Segev teaches the AP sends the packet 612 for the client station to send its uplink data (Segev: Fig. 2; [0138]-[0139], clients transmit uplink data in 224 based on trigger frame from the AP).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu wherein the AP sends the packet 612 for the client station to send its uplink data as disclosed by Segev to provide a system for multiuser ranging measurement (Segev: Abstract).
	Chu in view of Segev does not explicitly disclose calculate an amount of energy received on a single feedback resource allocation; determine based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single feedback resource allocation.
	Oteri teaches calculate an amount of energy received on a single feedback resource allocation; determine based on the amount of energy being greater than a Oteri: Fig. 16; [0099], determining a number of stations accessing a resource (STS) based on detected energy being above a threshold).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu in view of Segev by calculating an amount of energy received on a single feedback resource allocation and determining based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single feedback resource allocation as disclosed by Oteri to provide a system for collision mitigation (Oteri: Abstract).

Regarding claim 11, Chu teaches a non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising: 
	causing to send a null data packet (NDP) feedback report frame to one or more station devices (Chu: [0006], AP device transmits NDP trigger frame to unassociated client stations), wherein the NDP feedback report frame comprises one or more feedback resource allocations (Chu: Fig. 6; [102]-[0103], AP allocates RUs for UL MU requests); 
	identifying an allocation response on a first feedback resource allocation of the one or more feedback resource allocations from a first station device, wherein the first station device is an unassociated station device (Chu: Fig. 6; [0106]-[0107], AP receives/identifies un associated clients’ requests to participate in ranging); and based on receiving the NDP feedback report frame, the first station device transmits energy on at least one of the one or more feedback resource allocations to indicate its allocation response (Chu: Fig. 6, [0105]-[0107], in response to receiving the trigger frame 604, the stations transmit UL MU 608 to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604);  
	assigning one or more uplink resource allocations as contention based resources based on the allocation response, wherein the one or more uplink resource allocations are to be used by the unassociated station device (Chu: Fig. 6; [0109]-[0111], the AP assigns in 612 pre-AIDs  and the start of the ranging measurement procedure/uplink resource to the unassociated clients); and 
	causing to send an allocation frame comprising an indication of the one or more uplink resource allocations (Chu: Fig. 6; [0109]-[0111] the AP transmits the frame 612 to the clients).  
	Chu does not explicitly disclose the AP sends the packet 612 for the client station to send its uplink data.
	Segev teaches the AP sends the packet 612 for the client station to send its uplink data (Segev: Fig. 2; [0138]-[0139], clients transmit uplink data in 224 based on trigger frame from the AP).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu wherein the AP sends the packet 612 for the client station to send its uplink data as disclosed by Segev to provide a system for multiuser ranging measurement (Segev: Abstract).

	Oteri teaches calculating an amount of energy received on a single feedback resource allocation; determining based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single feedback resource allocation (Oteri: Fig. 16; [0099], determining a number of stations accessing a resource (STS) based on detected energy being above a threshold).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu in view of Segev by calculating an amount of energy received on a single feedback resource allocation and determining based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single feedback resource allocation as disclosed by Oteri to provide a system for collision mitigation (Oteri: Abstract).
	
Regarding claim 19, Chu teaches a method comprising: 
	Causing, by one or more processor, to send a null data packet (NDP) feedback report frame to one or more station devices (Chu: [0006], AP device transmits NDP trigger frame to unassociated client stations), wherein the NDP feedback report Chu: Fig. 6; [102]-[0103], AP allocates RUs for UL MU requests); 
	identifying an allocation response on a first feedback resource allocation of the one or more feedback resource allocations from a first station device, wherein the first station device is an unassociated station device (Chu: Fig. 6; [0106]-[0107], AP receives/identifies un associated clients’ requests to participate in ranging); and based on receiving the NDP feedback report frame, the first station device transmits energy on at least one of the one or more feedback resource allocations to indicate its allocation response (Chu: Fig. 6, [0105]-[0107], in response to receiving the trigger frame 604, the stations transmit UL MU 608 to request for ranging; the UL MU 608 is transmitted on RUs allocated by the access point in the trigger frame 604); 
	assigning one or more uplink resource allocations as contention based resources based on the allocation response, wherein the one or more uplink resource allocations are to be used by the unassociated station device (Chu: Fig. 6; [0109]-[0111], the AP assigns in 612 pre-AIDs  and the start of the ranging measurement procedure/uplink resource to the unassociated clients); and 
	causing to send an allocation frame comprising an indication of the one or more uplink resource allocations (Chu: Fig. 6; [0109]-[0111] the AP transmits the frame 612 to the clients).  
	Chu does not explicitly disclose the AP sends the packet 612 for the client station to send its uplink data.
Segev: Fig. 2; [0138]-[0139], clients transmit uplink data in 224 based on trigger frame from the AP).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu wherein the AP sends the packet 612 for the client station to send its uplink data as disclosed by Segev to provide a system for multiuser ranging measurement (Segev: Abstract).
Chu in view of Segev does not explicitly disclose calculating an amount of energy received on a single feedback resource allocation; determining based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single feedback resource allocation.
	Oteri teaches calculating an amount of energy received on a single feedback resource allocation; determining based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single feedback resource allocation (Oteri: Fig. 16; [0099], determining a number of stations accessing a resource (STS) based on detected energy being above a threshold).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu in view of Segev by calculating an amount of energy received on a single feedback resource allocation and determining based on the amount of energy being greater than a threshold that multiple unassociated devices transmitted energy using the single 
 
Regarding claims 2, 12 and 20, Chu teaches wherein the NDP feedback report frame is a trigger frame comprising a setting to indicate a polling type (Chu: [0104], the trigger frame comprises a trigger type that can be poll trigger/polling type).
  
Regarding claims 3 and 13, Chu teaches wherein the allocation frame is a trigger frame comprising a setting to indicate an allocation trigger frame (Chu: [0109] frame 612 trigger clients to start ranging measurement procedure, the start time being indicated by 612).

Regarding claims 4 and 14, Chu teaches wherein the allocation response is an energy transmitted on the first feedback resource allocation (Chu: [0102]-[0103], clients transmits/energy on UL MU 608 to request to participate in ranging measurement).
 
Regarding claims 6 and 16, Chu teaches wherein the processing circuitry is further configured to: identify a second allocation response, wherein the second allocation response is detected as a second energy on the first feedback resource allocation, wherein the first energy and the second energy are added together as a resulting energy on the first feedback resource allocation (Chu: [0102]-[0103], clients simultaneously transmit request on UL MU 608).
Regarding claims 7 and 17, Chu teaches wherein the processing circuitry is further configured to assign the one or more resource allocations based on the resulting energy on the resource allocation (Chu: [0109]-[0110], AP transmits 612 based on UL MU 608/energy detection on 608).
  
Regarding claims 8 and 18, Chu in view of Segev teaches wherein the processing circuitry is further configured to determine to assign resource allocations to unassociated station devices at the end of the one or more uplink resource allocations (Segev: Fig. 2; [0141]-[0143] uplink resource 224 at the end of the TxOP).
  
Regarding claim 9, Chu teaches further comprising a transceiver configured to transmit and receive wireless signals (Chu: [0102], AP has transmitter and receiver; Official notice invoked). 

 Regarding claim 10, Chu teaches further comprising an antenna coupled to the transceiver (Chu: [0102], AP has transceiver and antenna; Official notice invoked).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2020/0256975 A1) in view of Segev et al (US 2020/0029236 A1) in further view of Oteri et al (US 2021/0084635 A1) in further view of Nezou et al (US 2020/0029324 A1).
 
Regarding claims 5 and 15, Chu in view of Segev and Oteri does not explicitly disclose wherein the one or more uplink resource allocations may be accessed using enhanced distributed channel access (EDCA). 
	Nezou teaches wherein the one or more uplink resource allocations may be accessed using enhanced distributed channel access (EDCA) (Nezou: Fig. 8, [0224]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Chu in view of Segev and Oteri wherein the one or more uplink resource allocations may be accessed using enhanced distributed channel access (EDCA). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478